TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00077-CV






In the Matter of J. S.







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-14,431, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING





PER CURIAM

	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Jones and B. A. Smith
Dismissed on Appellant's Motion
Filed:   April 17, 1996
Do Not Publish